Exhibit 10.3

 

EXECUTION COPY

 

PERSHING GOLD CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of July 30, 2014,
is made by and between Pershing Gold Corporation, a Nevada corporation (the
“Company”) and the undersigned investor (the “Investor”).

 

R E C I T A L S

 

WHEREAS, in connection with that certain Subscription Agreement of even date
herewith by and between the Company and the Investor (the “Subscription
Agreement”) and Unit Purchase Agreement of even date herewith by and between the
Company and the Investor (the “Purchase Agreement”), the Investor purchased from
the Company, certain units (the “Units”), each Unit consisting of (a) one share
(the “Share” and collectively with all Shares issued as part of the Units
(“Shares”)) of common stock, par value $0.0001 per share, of the Company
(“Common Stock”), and (b) a warrant (the “Warrant” and collectively with the
Warrants issued as part of the Units “Warrants”) to purchase one share  of
Common Stock at an exercise price of $0.45 per share for a period of 30 months
from the date of issuance.

 

WHEREAS, to induce the Investor to purchase the Units, the Company has agreed to
grant the Investor certain rights with respect to registration of Registrable
Securities under the Securities Act pursuant to the terms of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Company and the Investor hereby covenant and agree as
follows:

 

1.                                      Recitals.  The recitals set forth above
are true and correct and are incorporated herein by reference.

 

2.                                      Certain Definitions. As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Automatic Registration Statement” shall have the meaning set forth in
Section 3(a) of this Agreement.

 

“Closing” shall mean the closing of the sale of the Units in which the Investor
Purchased the Units.

 

“Closing Date” means the date on which the Closing occurred.

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Company” shall have the meaning set forth in the Preamble hereof.

 

--------------------------------------------------------------------------------


 

“Effectiveness Date” shall mean that date which is sixty (60) days following the
Filing Date (in case of a no SEC review) or one hundred eighty (180) days
following the Filing Date (in the case of an SEC review).

 

“Delay Period” shall have the meaning set forth in Section 3(b) of this
Agreement.

 

“Effectiveness Period” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“End of Suspension Notice” shall have the meaning set forth in Section 3(c) of
this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Filing Date” shall mean with respect to the Automatic Registration Statement
required hereunder, that date which is forty-five (45) days following the Final
Closing Date and, with respect to any additional Registration Statements which
may be required herein, the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.

 

“Final Closing Date” means closing date of the Offering after which the Company
ceases to offer for sale the Units.

 

“Investor” shall have the meaning set forth in the Preamble hereof.

 

“Offering” shall have the meaning set forth in the Subscription Agreement.

 

“Piggyback Registration” shall have the meaning set forth in Section 4(a) of
this Agreement.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Purchase Price” shall have the meaning set forth in the Purchase Agreement.

 

“Register,” “registered” and “registration” each shall refer to a registration
of the Registrable Securities effected by preparing and filing a Registration
Statement or statements or similar documents in compliance with the Securities
Act and the declaration or ordering of effectiveness of such Registration
Statement or document by the Commission.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean (a) all Shares, (b) all Warrant Shares then
issuable upon exercise of the Warrant delivered to Investor in connection with
the Offering (assuming on such date the Warrants are exercised in full without
regard to any exercise limitations therein), and (c) any securities issued or
then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (i) when subject to an effective Registration Statement under the
Securities Act as provided for hereunder, (ii) upon any sale pursuant to a
Registration Statement or Rule 144 under the Securities Act or (iii) at such
time such securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected Investors.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Sections 3 or 4 and any additional registration statements
contemplated herein, including (in each case) the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in any such registration
statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 5(a) of this Agreement.

 

“Shares” shall have the meaning set forth in the Preamble hereof.

 

“Subscription Agreement” shall have the meaning set forth in the Preamble
hereof.

 

“Suspension Event” shall have the meaning set forth in Section 3(c) of this
Agreement.

 

“Suspension Notice” shall have the meaning set forth in Section 3(c) of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Warrant” shall have the meaning set forth in the Preamble hereof.

 

“Warrant Shares” shall mean the shares of Common Stock to be issued upon
exercise of the Warrants.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement.

 

3.                                      Automatic Registration.

 

(a)                                 On or prior to the Filing Date, the Company
shall prepare and file with the Commission a registration statement (the
“Automatic Registration Statement”) covering the resale of all of the
Registrable Securities (and no other securities other than (i) the 26,578,854
shares of common stock and 10,631,522 shares of common stock issuable upon the
exercise of warrants as reported in the Current Report on 8-K which was filed by
the Company with the Commission on July 9, 2014 and (ii) the 2,461,760 shares of
common stock and 984,700 shares of common stock issuable upon the exercise of
warrants as reported in the Current Report on 8-K which was filed by the Company
with the Commission on July 18, 2014) for an offering to be made on a continuous
basis pursuant to Rule 415. The Automatic Registration Statement required
hereunder shall be on Form S-1 or Form S-3, as applicable, and shall contain
substantially the “Plan of Distribution” attached hereto as Annex A.  Subject to
the terms of this Agreement, the Company shall use its best efforts to cause the
Automatic Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event not later
than the Effectiveness Date, and shall use its best efforts to keep the
Automatic Registration Statement continuously effective under the Securities Act
until the earlier of (i) the date when all Registrable Securities covered by the
Registration Statement have been sold thereunder or pursuant to Rule 144  or 
(ii) the date when all Registrable Securities covered by the Registration
Statement may be  sold  by non-affiliates of the Company without  volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the Investor (the “Effectiveness Period”). The maximum amount
of Registrable Securities that may be included in the Automatic Registration
Statement at any one time shall be limited by Rule 415 as required by the
Commission. In the event that there is a limitation by the Commission on the
number of Registrable Securities that may be included for registration at one
time, the Company shall promptly so advise the Investor and use its best efforts
to file an additional Automatic Registration Statement covering such ineligible
Registrable Securities, on a pro-rata basis, within 30 days of the date such
securities become eligible and cause such Automatic Registration Statement to be
declared effective by the Commission as soon as reasonably practicable.

 

(b)                                 Notwithstanding anything to the contrary set
forth herein, the Company shall have the right to delay the filing of the
Registration Statement for a period not in excess of 60 consecutive days and no
more than 90 days in any consecutive 12-month period (a “Delay Period”), if the
Company is pursuing a public offering of securities and the underwriter
recommends a Delay Period.

 

4

--------------------------------------------------------------------------------


 

(c)                                  In the case of an event that causes the
Company to suspend the use of a Registration Statement (a “Suspension Event”),
the Company shall give written notice (a “Suspension Notice”) to the Investors
to suspend sales of the Registrable Securities included in the Registration
Statement and such notice shall continue only for so long as the Suspension
Event or its effect is continuing. No Investor shall effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after it has received a Suspension Notice from the Company and prior
to receipt of an End of Suspension Notice (as defined below) with respect to
such Registration Statement.  The Investors may recommence effecting sales of
the Registrable Securities pursuant to such Registration Statement (or such
filings) following further notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Investors in the manner described above promptly following the conclusion
of any Suspension Event and its effect.

 

(d)                                 If: (i) the Automatic Registration Statement
is not filed on or prior to its Filing Date (if the Company files the Automatic
Registration Statement without affording the Holders the opportunity to review
and comment on the same as required by Section 5(a) herein, the Company shall be
deemed to have not satisfied this clause (i)), (ii) a Registration Statement
registering for resale all of the Registrable Securities is not declared
effective by the Commission by the Effectiveness Date (unless the reason for
such non-registration of all or any portion of the Registrable Securities is as
a result of SEC Guidance under Rule 415 or similar rule which limits the number
of Registrable Securities which may be included in a registration statement with
respect to the Holders), or (iii) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Investors are otherwise not permitted to utilize
the prospectus therein to resell such Registrable Securities, for more than ten
(10) consecutive calendar days or more than an aggregate of fifteen (15)
calendar days (which need not be consecutive calendar days) during any 12-month
period (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i) and (iv), the date on which such Event occurs, and for
purpose of clause (iii) the date on which such ten (10) or fifteen (15) calendar
day period, as applicable, is exceeded being referred to as “Event Date”), then,
in addition to any other rights the Investors may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Investor an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid by such Holder pursuant to the
Subscription Agreement and Purchase Agreement. The parties agree that the
maximum aggregate liquidated damages payable to an Investor under this Agreement
shall be 15% of the aggregate Purchase Price paid by such Investor pursuant to
the Purchase Agreement.  If the Company fails to pay any partial liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 18% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Investor, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event.
Notwithstanding the foregoing, no payments shall be owed (i) to any affiliate of
the Company, (ii) with respect to any period during which all of the holder’s
Registrable Shares may be sold by

 

5

--------------------------------------------------------------------------------


 

such holder under Rule 144 without volume or manner-of-sale restrictions
pursuant to Rule 144 and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144, or
(iii) in circumstances described in Sections 3(c)

 

4.                                      Piggyback Registrations.

 

(a)                                 With respect to any Registrable Securities
not otherwise included in the Automatic Registration Statement or any other
Registration Statement as a result of any limitation imposed by the Commission
under Rule 415 (the “Excluded Registrable Securities”), whenever the Company
proposes to register (including, for this purpose, a registration effected by
the Company for other shareholders) any of its securities under the Securities
Act (other than pursuant to (i) an Automatic Registration pursuant to Section 3
hereof or (ii) registration pursuant to a registration statement on Form S-4 or
S-8 or any successor forms thereto), and the registration form to be used may be
used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company will give written notice to the holder of Excluded
Securities of its intention to effect such a registration and will, subject to
the provisions of Subsection 4(b) hereof, include in such registration all
Excluded Registrable Securities with respect to which the Company has received a
written request for inclusion therein within twenty (20) days after the receipt
of the Company’s notice.

 

(b)                                 If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company will include
in such registration a pro rata share of Excluded Registrable Securities
requested to be included in such Registration Statement as calculated by
dividing the number of Excluded Registrable Securities requested to be included
in such Registration Statement by the number of the Company’s securities
requested to be included in such Registration Statement by all selling security
holders. In such event, the holder of Excluded Registrable Securities shall
continue to have registration rights under this Agreement with respect to any
Excluded Registrable Securities not so included in such Registration Statement.

 

(c)                                  Notwithstanding the foregoing, if, at any
time after giving a notice of Piggyback Registration and prior to the effective
date of the Registration Statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each record holder of Excluded Registrable
Securities and, following such notice, (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Excluded
Registrable Securities in connection with such registration, and (ii) in the
case of determination to delay registering, shall be permitted to delay
registering any Excluded Registrable Securities for the same period as the delay
in registering such other securities.

 

5.                                      Registration  Procedures.  If and
whenever the Company is required to effect the registration of any Registrable
Securities under the terms herein, the Company will:

 

6

--------------------------------------------------------------------------------


 

(a)                                 not less than four 4) trading days prior to
the filing of each Registration Statement and not less than one (1) trading day
prior to the filing of any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), and subject, if appropriate, to the relevant
parties’ entry into a customary agreement to maintain the confidentiality of any
non-public information provided (a “Confidentiality Agreement”) or the Company
may excise any information which would constitute material non-public
information regarding the Company, the Company shall (i) furnish to one counsel
on behalf of all sellers of Registrable Securities copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such sellers,
and (ii) cause its officers and directors, counsel and independent registered
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of counsel to the sellers of Registrable Securities, to
conduct a reasonable investigation within the meaning of the Securities Act.
Notwithstanding the above, the Company shall not be obligated to provide each
seller of Registrable Securities advance copies of any universal shelf
registration statement registering securities in addition to those required
hereunder, or any Prospectus prepared thereto.  The Company shall pay a one time
fee of $10,000 to the counsel referenced above in Section 5(a)(i), which shall
be paid by the Company at the time such counsel is to review such Registration
Statement and in any event prior to the four trading days referred in the first
sentence of this subsection (a).

 

(b)                                 prepare and file with the Commission the
Registration Statement with respect to such securities and use its best efforts
to cause such Registration Statement to become effective in an expeditious
manner;

 

(c)                                  (i) prepare and file with the Commission
such amendments, including post-effective amendments, to a Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep a Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities, (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424, (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
a Registration Statement or any amendment thereto and provide as promptly as
reasonably possible to one counsel for all sellers of Registrable Securities
true and complete copies of all correspondence from and to the Commission
relating to a Registration Statement (provided that, the Company may either
obtain a Confidentiality Agreement from Investors or excise any information
contained therein which would constitute material non-public information
regarding the Company), and (iv) comply in all material respects with the
applicable provisions of the Securities Act and the Securities and Exchange Act
of 1934, as amended, with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance (subject to the terms of this Agreement) with the intended methods of
disposition by each seller of Registrable Securities thereof set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented.

 

7

--------------------------------------------------------------------------------


 

(d)                                 if during the Effectiveness Period, the
number of Registrable Securities at any time exceeds 100% of the number of
shares of Common Stock then registered in a Registration Statement, then the
Company shall file as soon as reasonably practicable, but in any case prior to
the applicable Filing Date, an additional Registration Statement covering the
resale by the Investors of not less than the number of such Registrable
Securities.

 

(e)                                  furnish to each seller of Registrable
Securities and to each underwriter such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
prospectus) as such persons reasonably may request in order to facilitate the
intended disposition of the Registrable Securities covered by such Registration
Statement;

 

(f)                                   use its commercially reasonable efforts
(i) to register or qualify the Registrable Securities covered by such
Registration Statement under the state securities or “blue sky” laws of such
jurisdictions as the sellers of Registrable Securities or, in the case of an
underwritten public offering, the managing underwriter, reasonably shall
request, (ii) to prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements, and take such other
actions, as may be necessary to maintain such registration and qualification in
effect at all times for the period of distribution contemplated thereby and
(iii) to take such further action as may be necessary or advisable to enable the
disposition of the Registrable Securities in such jurisdictions, provided, that
the Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;

 

(g)                                  use its commercially reasonable efforts to
list the Registrable Securities covered by such Registration Statement with any
securities exchange on which the common stock of the Company is then listed;

 

(h)                                 immediately notify each seller of
Registrable Securities and each underwriter under such Registration Statement,
at any time when a Prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event of which the Company has
knowledge as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing and promptly amend or supplement such Registration Statement to correct
any such untrue statement or omission;

 

(i)                                     promptly notify each seller of
Registrable Securities of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose and make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time;

 

(j)                                    if the offering is an underwritten
offering, enter into a written agreement with the managing underwriter selected
in the manner herein provided in such form and containing such provisions as are
usual and customary in the securities business for such an

 

8

--------------------------------------------------------------------------------


 

arrangement between such underwriter and companies of the Company’s size and
investment stature, including, without limitation, customary indemnification and
contribution provisions;

 

(k)                                 if the offering is an underwritten offering,
at the request of any Investor, furnish to such Investor on the date that
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration: (i) a copy of an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, stating that such Registration Statement has become effective
under the Securities Act and that (A) to the knowledge of such counsel, no stop
order suspending the effectiveness thereof has been issued and no proceedings
for that purpose have been instituted or are pending or contemplated under the
Securities Act, (B) the Registration Statement, the related Prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or other financial or statistical
information contained therein) and (C) to such other effects as reasonably may
be requested by counsel for the underwriters; and (ii) a copy of a letter dated
such date from the independent public accountants retained by the Company,
addressed to the underwriters, stating that they are independent registered
public accountants  within  the  meaning  of  the  Securities  Act  and  that, 
in  the  opinion  of  such accountants, the financial statements of the Company
included in the Registration Statement or the Prospectus, or any amendment or
supplement thereof, comply as to form in all material respects with the
applicable accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

(l)                                     take all actions reasonably necessary to
facilitate the timely preparation and delivery of certificates (not bearing any
legend restricting the sale or transfer of such securities) representing the
Registrable Securities to be sold pursuant to the Registration Statement and to
enable such certificates to be in such denominations and registered in such
names as each Investor or any underwriters may reasonably request; and

 

(m)                             take all other reasonable actions necessary to
expedite and facilitate the registration of the Registrable Securities pursuant
to the Registration Statement.

 

6.                                      Obligations of Investor.  The Investor
shall furnish to the Company such information regarding such Investor, the
number of Registrable Securities owned and proposed to be sold by it, the
intended method of disposition of such securities and any other information as
shall be required to effect the registration of the Registrable Securities, and
cooperate with the Company in preparing the Registration Statement and in
complying with the requirements of the Securities Act.  Each Investor agrees to
furnish to the Company a completed questionnaire in the form attached to this
Agreement as Annex B (a “Selling Stockholder Questionnaire”) on a date that is
not less than three trading days prior to the Filing.

 

7.                                      Expenses.

 

(a)                                 All expenses incurred by the Company in
complying with Sections 3, 4 and 5 including, without limitation, all
registration and filing fees (including the fees of the

 

9

--------------------------------------------------------------------------------


 

Commission and any other regulatory body with which the Company is required to
file), printing expenses, fees and disbursements of counsel and independent
public accountants for the Company, fees and expenses (including counsel fees)
incurred in connection with complying with state securities or “blue sky” laws,
and fees of transfer agents and registrars are called “Registration Expenses.”
All underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”

 

(b)                                 The Company will pay all Registration
Expenses in connection with any Registration Statement filed hereunder, and the
Selling Expenses in connection with each such Registration Statement shall be
borne by the participating sellers in proportion to the number of Registrable
Securities sold by each or as they may otherwise agree.

 

(c)                                  Notwithstanding anything herein to the
contrary, at the request of any Investor, the Company shall employ its counsel
at the Company’s expense to prepare any and all legal opinions necessary for the
prompt removal of restrictive legends from certificates representing Registrable
Securities as, when and to the extent such legends may be removed in compliance
with the Securities Act and/or Rule 144.

 

8.                                      Indemnification and Contribution.

 

(a)                                 In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant to the terms of this
Agreement, the Company will indemnify and hold harmless and pay and reimburse,
each Investor thereunder, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
such Investor, underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant hereto or any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation of
the Securities Act or any state securities or “blue sky” laws and will reimburse
each such Investor, each such underwriter and each such controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon the Company’s reliance on an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any such seller, any such underwriter or any such controlling person in
writing specifically for use in such Registration Statement or prospectus.

 

(b)                                 In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant hereto, each seller of
such Registrable Securities thereunder, severally and not jointly, will
indemnify and hold harmless the Company, each person, if any, who controls the
Company within the meaning of the Securities Act, each officer of the Company

 

10

--------------------------------------------------------------------------------


 

who signs the Registration Statement, each director of the Company, each
underwriter and each person who controls any underwriter within the meaning of
the Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such officer, director, underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon reliance on any untrue statement or
alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the
Securities Act pursuant hereto or any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided that such seller will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Company by such seller specifically for use in such
Registration Statement or prospectus; and  provided, further, that  the 
liability  of  each  seller hereunder shall be limited to the proceeds received
by such seller from the sale of Registrable Securities covered by such
Registration Statement. Notwithstanding the foregoing, the indemnity provided in
this Section 8(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or expense if such settlement is effected without
the consent of such indemnified party and provided further, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage or liability (or action in respect thereof) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission in such Registration Statement, which untrue statement or alleged
untrue statement or omission or alleged omission is completely corrected in an
amendment or supplement to the Registration Statement and the undersigned
indemnitees thereafter fail to deliver or cause to be delivered such
Registration Statement as so amended or supplemented prior to or concurrently
with the sale of the Registrable Securities to the person asserting such loss,
claim, damage or liability (or actions in respect thereof) or expense after the
Company has furnished the undersigned with the same.

 

(c)                                  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 8 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 8 if and to the extent the indemnifying
party is materially prejudiced by such omission. In case any such action shall
be brought against any indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 8 for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense

 

11

--------------------------------------------------------------------------------


 

thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded based upon written advice of its counsel that there
may be reasonable defenses available to it that are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified party shall have the right to select a
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.

 

(d)                                 In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any holder of Registrable Securities exercising rights under this
Agreement, or any controlling person of any such holder, makes a claim for
indemnification pursuant to this Section 8 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 8 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
such selling holder or any such controlling person in circumstances for which
indemnification is provided under this Section 8; then, and in each such case,
the Company and such holder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that such holder is responsible for the portion
represented by the percentage that the public offering price of its Registrable
Securities offered by the Registration statement bears to the public offering
price of all securities offered by such Registration statement, and the Company
is responsible for the remaining portion; provided, that, in any such case,
(A) no such holder will be required to contribute any amount in excess of the
public offering price of all such Registrable Securities offered by it pursuant
to such Registration statement and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 12(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.

 

9.                                      Changes in Capital Stock.  If, and as
often as, there is any change in the capital stock of the Company by way of a
stock split, stock dividend, combination or reclassification, or through a
merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions hereof so that the
rights and privileges granted hereby shall continue as so changed.

 

10.                               Representations and Warranties of the
Company.  The Company represents and warrants to the Investor as follows:

 

(a)                                 The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all requisite
corporate action and will not violate any provision of law, any order of any
court or other agency of government, the Articles of Incorporation or Bylaws of
the Company or any provision of any indenture, agreement or other instrument to
which it or any or its properties or assets is bound, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture,

 

12

--------------------------------------------------------------------------------


 

agreement or other instrument or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Company or its subsidiaries.

 

(b)                                 This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to any
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally and to general equitable principles and the availability of
specific performance.

 

11.                               Rule 144 Requirements.  The Company agrees to:

 

(a)                                 make and keep current public information
about the Company available, as those terms are understood and defined in
Rule 144 under the Securities Act;

 

(b)                                 use its best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements); and

 

(c)                                  furnish to any Investor upon request (i) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements), (ii) a copy of
the most recent annual or quarterly report of the Company, and (iii) such other
reports and documents of the Company as such holder may reasonably request to
avail itself of any similar rule or regulation of the Commission allowing it to
sell any such securities without registration.

 

12.                               Termination.  All of the Company’s obligations
to register Registrable Shares under Sections 3, 4, and 5 hereof shall terminate
upon the date on which the Investor holds no Registrable Securities or all of
the Registrable Securities are eligible for resale without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the Investor.

 

13.                               Miscellaneous.

 

(a)                                 All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Registrable Securities),
whether so expressed or not.

 

(b)                                 All notices, requests, consents and other
communications hereunder shall be in writing and shall be delivered in person,
mailed by certified mail, return receipt requested, postage prepaid, addressed
or sent by a nationally recognized overnight courier service: (i) if to the
Company, at Pershing Gold Corporation, 1658 Cole Boulevard, Building 6,
Suite 200, Lakewood, Colorado 80401, Attn:  Stephen Alfers, President & CEO ;
and (ii) if to any holder of Registrable Securities, to such holder at such
address as may have been furnished to the

 

13

--------------------------------------------------------------------------------


 

Company or its counsel in writing by such holder; or, in any case, at such other
address or addresses as shall have been furnished, in writing to the Company or
its counsel (in the case of a holder of Registrable Securities) or to the
holders of Registrable Securities (in the case of the Company) in accordance
with the provisions of this paragraph.  Any notice or other communication or
deliveries hereunder shall be deemed given and effective upon actual receipt by
the party to whom such notice is required to be given.

 

(c)                                  This Agreement shall be governed by and
construed under the laws of the State of New York, without giving effect to
principles of conflicts of laws. The Company and Investor (i) agree that any
legal suit, action or proceeding arising out of or relating to this Agreement
shall be instituted exclusively in in New York State Supreme Court, County of
New York, or in the United States District Court for the Southern District of
New York, (ii) waive any objection which the Company or Investor may have now or
hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consent to the jurisdiction of any such federal or state court
in any such suit, action or proceeding. The Company and Investor further agree
to accept and acknowledge service of any and all process which may be served in
any such suit, action or proceeding and agree that service of process upon  the 
Company  or  Investor  mailed  by  certified  mail,  return  receipt 
requested,  postage prepaid, to, in the case of the Company, the Company’s
address, and in the case of the Investor, to the Investor’s address as set forth
on the Company’s books and records, shall be deemed in every respect effective
service of process upon the Company, in any such suit, action or proceeding. THE
PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

(d)                                 In the event of a breach by the Company or
by the Investor, of any of their obligations under this Agreement, the Investor
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Agreement, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. The Company and the Investor agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

 

(e)                                  This Agreement may not be amended or
modified without the written consent of the Company and the Investor.

 

(f)                                   Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof. No waiver shall be
effective unless and until it is in writing and signed by the party granting the
waiver.

 

(g)                                  This Agreement may be executed in two or
more counterparts (including by facsimile or .pdf transmission) each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission or sent by electronic mail
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

 

14

--------------------------------------------------------------------------------


 

(h)                                 If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

(i)                                     This Agreement constitutes the entire
agreement among the Company and the Investor relative to the subject matter
hereof and supersedes in its entirety any and all prior agreements,
understandings and discussions with respect thereto.

 

(j)                                    The headings of the sections of this
Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

Signature Page to the Registration Rights Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

Investor:

 

The Investor set forth on Exhibit A to the Agreement has executed a Subscription
Agreement with the Company which provides, among other things, that by executing
the Subscription Agreement such Investor is deemed to have executed the
REGISTRATION RIGHTS AGREEMENT in all respects and is bound by its terms.

 

THE COMPANY:

 

PERSHING GOLD CORP.

 

 

By:

/s/ Stephen Alfers

 

 

Name: Stephen Alfers

 

 

Title: President and Chief Executive Officer

 

 

16

--------------------------------------------------------------------------------


 

Annex A

 

Form of
Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the OTCQB or any other
stock exchange, market or trading facility on which the securities are traded or
in private transactions.  These sales may be at fixed or negotiated prices.  A
Selling Stockholder may use any one or more of the following methods when
selling securities:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  settlement of short sales entered into after the effective
date of the registration statement of which this prospectus is a part;

 

·                  in transactions through broker-dealers that agree with the
Selling Stockholders to sell a specified number of such securities at a
stipulated price per security;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  a combination of any such methods of sale; or

 

·                  any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

17

--------------------------------------------------------------------------------


 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities. In no event shall any broker-dealer receive fees, commissions and
markups which, in the aggregate, would exceed eight percent (8%).

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect.  The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

18

--------------------------------------------------------------------------------


 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution.  In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person.  We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

 

19

--------------------------------------------------------------------------------


 

Annex B

 

Selling Stockholder Questionnaire

 

20

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

EXHIBIT A



 

Name of 
Purchaser

 

Units

 

Common 
Stock

 

Warrant 
Shares

 

Total Purchase
Price Amount

 

 

 

 

 

 

 

 

$

 

 

--------------------------------------------------------------------------------